REQUIREMENT FOR INFORMATION UNDER 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The examiner has provided herewith an article, dated 10/04/18. The article (pages 2-3) appears to reference “a study by Daniel Croce at the Colorado School of Mines” regarding work on an “intermittent gas-lift system to lift fluids from specific locations along a horizontal wellbore”. The article similarly mentions the intended “future commercialization” of the described system.  
In response to this requirement, please provide copies and corresponding dates of each publication or presentation which any of the applicants authored, co-authored, or publicly presented and which describe or relate to intermittent gas-lift system to lift fluids, including the study referenced above, available before the filing of the application.
In response to this requirement, please provide the names of any products or services that have incorporated the claimed subject matter or any evidence of being on-sale, in public use, or public availability before the filing of the application. If applicable, the examiner additionally requests the date(s) of such disclosure(s). 
	The examiner respectfully reminds applicant that the claimed subject matter may be broader in scope than the invention described in the specification. 
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is 
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
Conclusion
This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of TWO (2) months. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEODORE N YAO/Examiner, Art Unit 3676